Andrews, Judge,
concurring in part and dissenting in part.
As addressed in Division 3 of the majority opinion, I concur with the majority’s conclusion that the newspaper is entitled to the requested information. I do not agree with the majority’s conclusion that the plaintiff’s name and identifying information should be redacted from such report. Accordingly, the decision of the superior court to deny the interlocutory injunction should be affirmed.
In the instant case, the name or identity of the victim is not protected by OCGA § 16-6-23 (a). The reason is that the statute does not cover an admittedly false allegation of rape. It is undisputed that the incident investigated by the campus police did not occur. Plaintiff’s affidavit makes this certain. The fact that she may have been subjected to the devastating degradation of rape by someone else at a different place and under different circumstances, and that her eventual allegation of this is included in the report of the fictitious incident, does not prevent the university from releasing the report, with her name.
The protection of OCGA § 16-6-23, which is meant to encourage the reporting of rape, was destroyed when its falsity was revealed. The asserted true account, which explained the reason for the false account, was inextricably tied to it. By reporting to university authorities a false story of abduction and sexual assault on the university campus, a possible criminal violation under OCGA § 16-10-20, plaintiff lost the right to keep her name private.
In Macon Telegraph Pub. Co. v. Tatum, 263 Ga. 678 (436 SE2d 655) (1993), our Supreme Court determined that Tatum, who defended herself against a sexual attack by shooting and killing an intruder in her home, could not recover damages against the newspaper for an invasion of privacy based on its publication of her name in *693connection with the sexual assault. The court reasoned that the case involved more than the reporting of Tatum’s name solely because she was a victim of a sexual assault. Accordingly, the court determined that when Tatum shot the intruder she became the object of a legitimate public interest and that the newspaper had the right to accurately report the facts regarding the incident, including her name.
In the instant case there is an even stronger public interest in disclosing the information than in Macon Telegraph. Here, there is a clear interest in alerting the public to the fact that plaintiff’s original rape report was fabricated. This public interest combined with the fact that plaintiff lost the right to keep her name private compels disclosure.
With regard to Division 4, for the reasons stated above, I respectfully dissent from those portions which conclude that the victim’s name should be redacted.
I am authorized to state that Presiding Judge Birdsong, Judge Blackburn and Judge Ruffin join in this dissent.